EXHIBIT 10.1
AMENDED AND RESTATED
INTUITIVE SURGICAL, INC. 2010 INCENTIVE AWARD PLAN


GLOBAL STOCK OPTION GRANT NOTICE
Intuitive Surgical, Inc., a Delaware corporation (the “Company”), pursuant to
its Amended and Restated 2010 Incentive Award Plan (the “Plan”), hereby grants
to the holder listed below (“Participant”) an option to purchase the number of
shares of the Company’s Common Stock (the “Option”) set forth below. This Option
is subject to all of the terms and conditions as set forth in this Global Stock
Option Grant Notice (the “Grant Notice”), the Global Stock Option Agreement
(including any additional terms and conditions for Participant’s country
included in the appendix attached thereto) (the “Agreement”), the Plan and the
Notice of Exercise, all of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.


Participant:  
Date of Grant:   
Vesting Commencement Date: 
Number of Shares Subject to Option:   
Exercise Price (Per Share): 
Total Exercise Price: 
Expiration Date:   
Type of Grant: ¨ Incentive Stock Option1  ¨ Nonstatutory Stock Option
Exercise Schedule: Early Exercise Is Not Permitted
Vesting Schedule:  [ ] , subject to the Participant’s continued service with the
Company through each applicable vesting date.
Payment:  By one or a combination of the following items (described in the
Global Stock Option Agreement):
◦By cash or check;
◦By delivery of already-owned shares if the Shares are publicly traded for
participants in the United States only; or
◦Through the delivery of a notice that Participant has placed a market sell
order with a broker with respect to Shares then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided that payment of such proceeds is then made to the Company at
such time as may be required by the Company, but in any event not later than the
settlement of such sale.


By Participant’s signature below, or by indicating acceptance of this award
through the Company’s online acceptance procedure (including online acceptance
through a third-party website authorized by the Company), Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing or accepting the Grant Notice and fully understands all provisions of
the Grant Notice, the Agreement and the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.



1 If this is an incentive stock option, it (plus your other outstanding
incentive stock options) cannot be first exercisable for more than $100,000 in
any calendar year. Any excess over $100,000 is a nonstatutory stock option.
        

--------------------------------------------------------------------------------



INTUITIVE SURGICAL, INC.
PARTICIPANT
By:
By:
Title:
Print Name







ATTACHMENTS: Global Stock Option Agreement and Amended and Restated 2010
Incentive Award Plan


2




        
        

--------------------------------------------------------------------------------




AMENDED AND RESTATED
INTUITIVE SURGICAL, INC. 2010 INCENTIVE AWARD PLAN


GLOBAL STOCK OPTION AGREEMENT
Pursuant to your Global Stock Option Grant Notice (“Grant Notice”) and this
Global Stock Option Agreement, including any additional terms and conditions for
your country set forth in the appendix attached hereto (the “Appendix” and,
together with the Global Stock Option Agreement, this “Agreement”), Intuitive
Surgical, Inc. (the “Company”) has granted you an option under its Amended and
Restated 2010 Incentive Award Plan (the “Plan”) to purchase the number of shares
of the Company’s Common Stock indicated in your Grant Notice at the exercise
price indicated in your Grant Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan or the Grant Notice.
The details of your option are as follows:
1.VESTING.
(a) Subject to the limitations contained herein, your option will vest as
provided in your Grant Notice, provided that vesting will cease upon your
Termination of Service, except as otherwise provided by the Administrator or as
set forth in a written agreement between you and the Company.
(b) For purposes of your option, a Termination of Service will be deemed to have
occurred as of the date you are no longer actively providing services to the
Company or any Affiliate (regardless of the reason for such Termination of
Service and whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or otherwise rendering services,
or the terms of your employment or other service agreement, if any). Your
employment or service relationship will not be extended by any notice period
(e.g., your period of service will not be extended by any contractual notice
period or period of “garden leave” or similar period mandated under employment
laws in the jurisdiction where you are employed or otherwise rendering services,
or the terms of your employment or service agreement, if any). Unless otherwise
expressly provided in the Plan or determined by the Company (i) your right to
vest in the option, if any, will terminate as of the date of Termination of
Service, and (ii) the period (if any) during which you may exercise this option
after a Termination of Service will commence on such date. Notwithstanding the
forgoing, the Administrator shall have exclusive discretion to determine when a
Termination of Service has occurred for purposes of the option (including when
you are no longer considered to be actively providing services while on a leave
of absence). In the event of your leave of absence, vesting of the option shall
be governed by the Company’s leave of absence policies, as may be amended from
time to time, and in accordance will applicable laws.
(c) Notwithstanding the foregoing, vesting of your option is also subject to
acceleration under certain circumstances following a Change of Control (as
defined in the Intuitive Surgical, Inc. Severance Plan (the “Severance Plan”)),
in accordance with the terms of the Severance Plan, as may be amended from time
to time. The Severance Plan is filed with the




        
        

--------------------------------------------------------------------------------



Company’s annual report on Form 10-K with the U.S. Securities and Exchange
Commission (“SEC”). The terms of the Severance Plan include that the Board has
the discretionary authority to amend or terminate the Severance Plan in any
respect by resolution adopted by a two-thirds or greater majority of the Board,
unless a Change of Control has previously occurred. Any changes to the terms of
the Severance Plan properly approved by the Board shall be binding on the option
being granted in the Grant Notice.
2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time pursuant to Section 13 of the
Plan.
3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice.
4. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.
5. SECURITIES LAW COMPLIANCE. Notwithstanding any other provision in the Plan or
this Agreement, unless there is an available exemption from registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to permit the exercise of the option
and/or delivery of shares of Common Stock prior to the completion of any
registration or qualification of the shares of Common Stock under any U.S. or
non-U.S. local, state or federal securities or exchange control law or under
rulings or regulations of the SEC or of any governmental body, or prior to
obtaining any approval or other clearance from any U.S. or non-U.S. local, state
or federal governmental agency, which registration, qualification or approval
the Company shall, in its absolute discretion, deem necessary or advisable. You
understand that the Company is under no obligation to register or qualify the
shares of Common Stock with the SEC or any state or non-U.S. securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares of Common Stock. Further, you agree that the
Company shall have unilateral authority to amend this Agreement without your
consent, to the extent necessary to comply with securities or other laws
applicable to the issuance of shares of Common Stock.
6. TERM. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:
(a) three (3) months after your Termination of Service (as described in
Section 1(b)) for any reason other than your Disability or death, provided that
if during any part of such three- (3-) month period your option is not
exercisable solely because of the condition set forth in the preceding paragraph
relating to “Securities Law Compliance,” your option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of three (3) months after your Termination of Service;
(b) twelve (12) months after your Termination of Service due to your Disability;
4




        
        

--------------------------------------------------------------------------------



(c) eighteen (18) months after your Termination of Service due to your death if
you die either during your employment or within three (3) months after your
Termination of Service;
(d) the Expiration Date indicated in your Grant Notice; or
(e) the day before the tenth (10th) anniversary of the Date of Grant.
For U.S. taxpayers, if your option is an incentive stock option, note that, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the date of grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or an Affiliate,
except in the event of your death or Disability. The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or
an Affiliate as a Consultant or Director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.
For purposes of this Agreement, “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code, as
determined by the Company.
7. EXERCISE.
(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, together with such additional documents as the
Company may then require.
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any Tax-Related Items (as defined in
Section 10 below) arising from the option or the underlying shares of Common
Stock.
(c) For U.S. taxpayers, if your option is an incentive stock option, by
exercising your option you agree that you will notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the shares
of the Common Stock issued upon exercise of your option that occurs within two
(2) years after the date of your option grant or within one (1) year after such
shares of Common Stock are transferred upon exercise of your option.
8. TRANSFERABILITY. The Option shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan, subject to the Intuitive
Surgical, Inc. Equity Domestic Relations Order Policy, effective July 1, 2014,
as may be amended from time to time.
5




        
        

--------------------------------------------------------------------------------



9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service relationship. In addition, nothing in your option shall
obligate the Company or an Affiliate, their respective shareholders, Boards of
Directors, officers or Employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate.
10. WITHHOLDING OBLIGATIONS.
(a) Regardless of any action the Company and/or the Affiliate employing or
otherwise retaining you (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount, if any, actually withheld by the Company and/or the Employer.
You further acknowledge that neither the Company nor the Employer (i) make any
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of your option, including, but not limited to, the
grant, vesting or exercise of your option, the subsequent sale of shares of
Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit or are under any obligation to structure the
terms of the grant or any aspect of your option to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to tax in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b) Prior to the relevant taxable or tax withholding event, as applicable, you
shall pay or make arrangements satisfactory to the Company and/or the Employer
to satisfy all Tax-Related Items. In this regard, you authorize the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the Tax-Related Items by one or a combination of the following: (i) withholding
from your wages or other cash compensation paid to you by the Company, the
Employer and/or an Affiliate; or (ii) withholding from proceeds of the sale of
shares of Common Stock acquired at exercise of your option either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization). In addition, upon your request and
subject to approval by the Company, in its sole discretion, and compliance with
any applicable conditions or restrictions of law, the Company may withhold from
fully vested shares of Common Stock otherwise issuable to you upon the exercise
of your option a number of whole shares of Common Stock having a Fair Market
Value, determined by the Company as of the date of exercise, not in excess of
the applicable amount of tax required to be withheld by law.
(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other withholding rates, including maximum withholding rates in your
jurisdiction(s), in which
6




        
        

--------------------------------------------------------------------------------



case, you may receive a refund of any over-withheld amount in cash and will have
no entitlement to the equivalent in shares of Common Stock. If the obligation
for Tax-Related Items is satisfied by withholding in shares of Common Stock, for
tax purposes, you are deemed to have been issued the full number of shares of
Common Stock subject to your exercised option, notwithstanding that a number of
the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due.
(d) You agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to permit your exercise
of this option or to issue or deliver shares of Common Stock or proceeds from
the sale of shares of Common Stock if you fail to comply with your obligations
in connection with the Tax-Related Items.
11. NATURE OF GRANT. In accepting your option, you acknowledge, understand and
agree that:
(a) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;
(b) the grant of your option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;
(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;
(d) your participation in the Plan is voluntary;
(e) your option and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(f) your option and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for purposes of, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;
(g) the future value of the shares of Common Stock underlying your option is
unknown and cannot be predicted with certainty;
(h) if the underlying shares of Common Stock do not increase in value, your
option will have no value;
7




        
        

--------------------------------------------------------------------------------



(i) if you exercise your option and acquire shares of Common Stock, the value of
such shares of Common Stock may increase or decrease in value, even below the
exercise price;
(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of your option resulting from your Termination of Service (for any
reason whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or otherwise
rendering services, or the terms of your employment or other service agreement,
if any);
(k) unless otherwise agreed with the Company, your option and any shares of
Common Stock acquired under the Plan, and the income from and value of same, are
not granted as consideration for, or in connection with, any service you may
provide as a director of any Parent or Affiliate;
(l) unless otherwise provided in the Plan or by the Company in its discretion,
the option and the benefits evidenced by this Agreement do not create any
entitlement to have the option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for in
connection with any corporate transaction affecting the shares of Common Stock;
and
(m) neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the option or any amounts due
to you pursuant to the exercise of the option or subsequent sale of shares of
Common Stock acquired upon exercise.
12. NO ADVICE REGARDING OPTION GRANT. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendation
regarding your participation in the Plan, or the issuance of shares of Common
Stock upon exercise of your option or the sale of the shares of Common Stock.
You should consult with your personal tax, legal, and financial advisors
regarding the decision to participate in the Plan and before taking any action
related to the Plan.
13. DATA PRIVACY.
If you would like to participate in the Plan, you will need to review the
information provided in this Section 13 and, where applicable, declare consent
to the processing and/or transfer of personal data as described below.
(a) EEA+ Controller and Representative. If you are based in the European Union,
the European Economic Area or the United Kingdom (collectively “EEA+”), you
should note that the Company, with its address at 1020 Kifer Road, Sunnyvale,
California 94086, United States of America, is the controller responsible for
the processing of your personal data in connection with the Agreement and the
Plan. The Company’s representative in the EEA+ is Intuitive SAS, 11 avenue de
Canteranne, 33500 Pessac, France.
8




        
        

--------------------------------------------------------------------------------



(b) Data Collection and Usage. The Company collects, uses and otherwise
processes certain personal data about you, including but not limited to, your
name, home address and telephone number, email address, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all options granted under the Plan or other entitlement to shares of
Common Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, which the Company receives from you, the Employer or otherwise in
connection with this Agreement or the Plan (“Data”), for the legitimate purposes
of implementing, administering and managing the Plan and allocating shares of
Common Stock pursuant to the Plan.
If you are based in the EEA+, the legal basis, where required, for the
processing of Data by the Company is the necessity of the Data processing for
the Company’s performance of its obligations under the Plan, and where
applicable, the Company’s legitimate interest of complying with contractual or
other statutory obligations to which it is subject.
If you are based outside of the EEA+, the Company’s legal basis for the
processing of Data is your consent, as further described below.
(c) Stock Plan Administration Service Providers: The Company transfers Data to
E*TRADE Financial Services, Inc. and certain of its affiliated companies (the
“Designated Broker”), an independent service provider based in the United
States, which is assisting the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share Data with such other provider serving in a similar
manner. The Designated Broker may open an account for you to receive and trade
shares of Common Stock acquired under the Plan. You may be asked to agree on
separate terms and data processing practices with the Designated Broker, with
such agreement being a condition to the ability to participate in the Plan.
(d) International Data Transfers: The Company and the Designated Broker are
based in the United States, which means that it will be necessary for Data to be
transferred to, and processed in, the United States. You should note that your
country may have enacted data privacy laws that are different from the United
States. For example, you understand and acknowledge that the United States is
not subject to an unlimited adequacy finding by the European Commission and that
your Data may not have an equivalent level of protection as compared to your
country of residence.
If you are based in the EEA+, Data will be transferred from the EEA+ to the
Company based on the Company’s registration with the EU-U.S. and Swiss-U.S.
Privacy Shield Frameworks as set forth by the U.S. Department of Commerce
regarding the collection, use, and retention of Data transferred from the
European Union to the United States. The Company has certified to the Department
of Commerce that it adheres to the Privacy Shield Principles. The onward
transfer of Data from the Company to the Designated Broker or, as the case may
be, a different service provider of the Company is based solely on your consent,
as further described below.
9




        
        

--------------------------------------------------------------------------------



(e) If you are based outside of the EEA+, Data will be transferred from your
jurisdiction to the Company and onward from the Company to any of its service
providers based on your consent, as further described below.
(f) Data Retention: The Company will hold and use the Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, securities and labor laws.
(g) Data Subject Rights: You may have a number of rights under data privacy laws
in your jurisdiction. Depending on where you are based, such rights may include
the right to (i) request access to or copies of Data the Company processes, (ii)
rectify incorrect Data, (iii) delete Data, (iv) restrict the processing of Data,
(v) object to the processing of Data for legitimate interests, (vi) restrict the
portability of Data, (vii) lodge complaints with competent authorities in your
jurisdiction, and/or (viii) receive a list with the names and addresses of any
potential recipients of Data. To receive additional information regarding these
rights or to exercise these rights, you can contact the Company’s data privacy
officer at data.privacy@intusurg.com.
(h) Necessary Disclosure of Personal Data. You understand that providing the
Company with Data is necessary for the performance of the Agreement and that
your refusal to provide Data would make it impossible for the Company to perform
its contractual obligations and may affect your ability to participate in the
Plan.
(i) Voluntariness and Consequences of Consent Denial or Withdrawal:
Participation in the Plan is voluntary and you are providing the consents herein
on a voluntary basis. You understand that you may request to stop the transfer
and processing of the Data for purposes of participation in the Plan and that
your compensation from or

employment relationship with the Employer will not be affected. The only
consequence of refusing or withdrawing consent is that the Company would not be
able to allow you to participate in the Plan. You understand that the Data will
still be processed in relation to your employment or service relationship and
for record-keeping purposes. For more information on the consequences of refusal
to consent or withdrawal of consent, you should contact the Company’s data
privacy officer at data.privacy@intusurg.com.



Declaration of Consent. If you are based in the EEA+, by accepting your option
and indicating consent by signing the Grant Notice or through the Company’s
online acceptance procedure, you explicitly declare your consent to the onward
transfer of Data by the Company to the Designated Broker or, as the case may be,
a different service provider of the Company in the U.S. as described above.


If you are based outside of the EEA+, by accepting your option and indicating
consent by signing the Grant Notice or through the Company’s online acceptance
procedure, you explicitly declare your consent to the entirety of the Data
processing operations described above including, without limitation,
10




        
        

--------------------------------------------------------------------------------



the onward transfer of Data by the Company to the Designated Broker or, as the
case may be, a different service provider of the Company in the U.S.





14. GOVERNING LAW/VENUE. This Agreement is governed by and will be interpreted
and enforced under the laws of the State of Delaware without regard to such
state’s conflict of laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this option grant or this Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California.
15. ELECTRONIC DELIVERY AND PARTICIPATION. The Company may, in its sole
discretion, decide to deliver any documents related to your option or future
options that may be granted under the Plan by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
16. LANGUAGE. You acknowledge that you are sufficiently proficient in English or
have consulted with an advisor who is sufficiently proficient in English, so as
to allow you to understand the terms and conditions of this Agreement. If you
have received this Agreement, or any other document(s) related to your option
and/or the Plan translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.
17. SEVERABILITY. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18. WAIVER. You acknowledge that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other participant.
19. APPENDIX. Notwithstanding any provisions in this Agreement, your option
shall be subject to any additional terms and conditions for your country set
forth in the Appendix attached hereto. Moreover, if you relocate to one of the
countries included in the Appendix, the additional terms and conditions for such
country, if any, will apply to you, to the extent the Company determines that
the application of such provisions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
20. NOTICES. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last address reflected on the Company’s
records. By a notice given pursuant to this Section 20,
11




        
        

--------------------------------------------------------------------------------



either party may hereafter designate a different address for notices to be given
to that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service or any equivalent non-U.S. postal service.
21. RIGHTS AS STOCKHOLDER. You shall not be, nor have any of the rights or
privileges of, a stockholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of any shares of Common Stock
purchasable upon the exercise of any part of the option unless and until such
shares of Common Stock shall have been issued by the Company and held of record
by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).
22. ADMINISTRATION. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules, in accordance with applicable laws. All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon participants, the Company and all other interested persons. To the
extent allowable pursuant to applicable law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Plan, the Grant Notice or this Agreement.
23. INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including but not limited to the United States, your
country, the broker’s country and the country or countries in which the shares
of Common Stock are listed, which may affect your ability, directly or
indirectly, to purchase or sell, or attempt to sell or otherwise dispose of
shares of Common Stock, rights to shares of Common Stock (e.g., options), or
rights linked to the value of shares of Common Stock, during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws in the applicable jurisdiction(s)). Local insider trading laws and
regulations prohibit the cancellation or amendment of orders you placed before
possessing the inside information. Furthermore, you understand that you may be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties by sharing with them Company insider information, or
otherwise causing third parties to buy or sell Company securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may apply to you under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.
24. FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS. If you reside in a country
outside the United States, there may be certain foreign asset and/or account
reporting requirements which may affect your ability to acquire or hold shares
of Common Stock or cash received from participating in the Plan (including from
any dividends paid on shares of
12




        
        

--------------------------------------------------------------------------------



Common Stock) in a brokerage account or bank outside of your country. You may be
required to report such accounts, assets or related transactions to the tax or
other authorities in your country. You may also be required to repatriate sale
proceeds or other funds received as a result of participating in the Plan to
your country within a certain time after receipt. It is your responsibility to
comply with such regulations and you should speak to your personal legal advisor
on this matter.
25. AMENDMENTS, SUSPENSION AND TERMINATION. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the options in any material way without your prior written.
26. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 8 hereof, this Agreement
shall be binding upon you and your heirs, executors, administrators, successors
and assigns.
27. LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the option and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
28. SECTION 409A. Notwithstanding any other provision of the Plan, this or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”). The Committee may, in its discretion, adopt such amendments to
the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to comply with the requirements of Section 409A.
29. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan and the Severance Plan, the provisions of which are hereby made a part of
your option, and is further subject to all interpretations, amendments, rules
and regulations which may from time to time be promulgated and adopted pursuant
to the Plan and the Severance Plan. In the event of any conflict between the
provisions of your option and those of the Plan or the Severance Plan, the
provisions of the Plan and the Severance Plan shall control.
13




        
        

--------------------------------------------------------------------------------



30. IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to impose
other requirements on your option and the shares of Common Stock purchased upon
exercise of your option, to the extent the Company determines it is necessary or
advisable in order to comply with local laws or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
By signing the Grant Notice, you are deemed to have read, understood and agreed
to all of the provisions in this Agreement.


14




        
        

--------------------------------------------------------------------------------




APPENDIX
TO THE AMENDED AND RESTATED INTUITIVE SURGICAL, INC.
2010 INCENTIVE AWARD PLAN
GLOBAL STOCK OPTION AGREEMENT


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Global Stock Option Agreement (the “Agreement”) or the Plan.
TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the option
granted to you under the Plan if you work and/or reside in one of the countries
listed below. This Appendix forms part of the Agreement.
If you are a citizen or resident of a country other than one in which you are
currently residing and/or working, transfer employment and/or residency to
another country after the Date of Grant, or are considered a resident of another
country for local law purposes, the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall be applicable to
you.
NOTIFICATIONS
This Appendix also includes information regarding exchange control and certain
other issues which you should be aware with respect to participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of February 2020. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you exercise your option
and acquire shares of Common Stock or sell shares of Common Stock acquired under
the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your personal
situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer employment and/or
residency to another country after the Date of Grant, or are considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to you in the same manner.






        
        

--------------------------------------------------------------------------------



AUSTRALIA
NOTIFICATIONS
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers of any amount.
The Australian bank assisting with the transaction will file the report for you.
If there is no Australian bank involved with the transfer, you will have to file
the report.
Securities Law Information. If you acquire shares of Common Stock pursuant to
the option and offer the shares of Common Stock for sale to a person or entity
resident in Australia, such offer may be subject to disclosure requirements
under Australian law. You should obtain legal advice as to your disclosure
obligations prior to making any such offer.
AUSTRIA
NOTIFICATIONS
Exchange Control Information. Austrian residents who hold shares of Common Stock
obtained through the Plan outside Austria may be required to submit reports to
the Austrian National Bank as follows: (i) on a quarterly basis if the value of
the shares of Common Stock as of any given quarter meets or exceeds €30,000,000;
and (ii) on an annual basis if the value of the shares of Common Stock as of
December 31 meets or exceeds €5,000,000. The quarterly reporting date is as of
the last day of the respective quarter; the deadline for filing the quarterly
report is the 15th day of the month following the end of the respective quarter.
The deadline for filing the annual report is January 31 of the following year.
In addition, when shares of Common Stock are sold, Austrian residents may be
required to comply with certain exchange control obligations if the cash
proceeds from the sale are held outside Austria. If the transaction volume of
all accounts meets or exceeds €10,000,000, the movements and balances of all
accounts must be reported monthly, as of the last day of the month, on or before
the fifteenth day of the following month.
BELGIUM
TERMS AND CONDITIONS
Acceptance of Option. The timing of taxation of this option depends on whether
it is accepted (i) within 60 days of the offer (for taxation at offer) or (ii)
more than 60 days after the offer (for taxation at exercise). You should consult
your personal tax advisor with respect to this option before taking any action.
NOTIFICATIONS
16




        
        

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. Belgian residents are required to
provide the National Bank of Belgium with the account details of any foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption. Belgian
residents should consult with their personal advisors to determine their
reporting obligations.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a financial intermediary, such as a bank or broker. If
the transaction is conducted through a Belgian financial intermediary, it may
withhold the stock exchange tax, but if the transaction is conducted through a
non-Belgian financial intermediary, the Belgian resident may need to report and
pay the stock exchange tax directly. The stock exchange tax likely will apply
when shares of Common Stock acquired under the Plan are sold, including pursuant
to a cashless sell-to-cover or cashless sell-all exercise of options. Belgian
residents should consult with a personal tax or financial advisor for additional
details on their obligations with respect to the stock exchange tax.
CANADA
TERMS AND CONDITIONS


Method of Payment. The following provision supplements Section 3 of the
Agreement:


As set forth in the Grant Notice, you are prohibited from surrendering shares of
Common Stock that you already own or attesting to the ownership of shares of
Common Stock to pay the exercise price or any Tax-Related Items in connection
with your option.


Nature of Grant. The following provision replaces Section 1(b) of the Agreement:
For purposes of your option, your Termination of Service will be deemed to occur
as of the date that is the earlier of (i) the date of your termination, (ii) the
date you receive notice of termination, or (iii) the date you are no longer
actively providing services and will not be extended by any notice period (e.g.,
active service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under Canadian laws or the terms of
your employment or service agreement, if any), regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or providing services
or the terms of your employment or service agreement, if any; unless otherwise
expressly provided in this Agreement or determined by the Company, (i) your
right to vest in the option under the Plan, if any, will terminate as of such
date and (ii) the period (if any) during which you may exercise the option after
such termination will commence on such date; in the event that the date you are
no longer actively providing services cannot be reasonably determined under the
terms of this Agreement and the Plan, the Committee shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of your option (including whether you may still be
17




        
        

--------------------------------------------------------------------------------



considered to be providing services while on a leave of absence).
Notwithstanding the foregoing, if applicable employment legislation explicitly
requires continued vesting during a statutory notice period, your right to vest
in the options, if any, will terminate effective as of the last date of the
minimum statutory notice period.
The following provisions apply to residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Consentement à la Langue Utilisée. Les parties reconnaissent avoir expressément
souhaité que la convention, ainsi que tous les documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.


Data Privacy. The following provision supplements Section 13 of the Agreement:


You authorize the Company and the Company’s representatives to discuss with and
obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. You further
authorize the Company, the Employer, any Affiliate, E*TRADE Financial Services,
Inc. and any other stock plan service provider as may be selected by the Company
from time to time to assist with the Plan, to disclose and discuss the Plan with
their advisors. You also authorize the Company and the Employer to record such
information and to keep such information in your employee file.


NOTIFICATIONS
Securities Law Information. The sale of shares of Common Stock acquired under
the Plan may not take place in Canada. This requirement will be satisfied where
the shares of Common Stock are sold by the designated broker under the Plan
through the facilities of the U.S. stock exchange on which the Common Stock
currently is listed (i.e., the Nasdaq stock market).


Foreign Asset/Account Reporting Information.  Canadian residents are required to
report their foreign specified property (e.g., shares of Common Stock) on form
T1135 (Foreign Income Verification Statement) if the total cost of the foreign
specified property exceeds C$100,000 at any time in the year. Your option must
be reported—generally at a nil cost—if the C$100,000 threshold is exceeded
because of other foreign specific property you hold. The shares of Common Stock
acquired under the Plan must be reported and their cost generally is the
adjusted cost base (“ACB”) of the shares of Common Stock. The ACB ordinarily
would equal the fair market value of the shares of Common Stock at the time of
acquisition, but if such Canadian resident owns other shares of Common Stock,
this ACB may have to be averaged with the ACB of the other shares. The form
T1135 generally must be filed by April 30 of the following year. Canadian
residents should consult with a personal advisor to ensure compliance with the
applicable reporting requirements.


CZECH REPUBLIC


18




        
        

--------------------------------------------------------------------------------



NOTIFICATIONS
Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the shares of Common Stock acquired
or any dividends paid on such shares, and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting to ensure compliance with current regulations. You are solely
responsible for ensuring compliance with exchange control laws in the Czech
Republic.


FINLAND


No country-specific provisions apply.
FRANCE
TERM AND CONDITIONS
Options Not Tax-Qualified. The options granted under this Agreement are not
intended to qualify for special tax and social security treatment pursuant to
Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as amended.
Language Consent. By accepting your option, you confirm having read and
understood the documents relating to this grant (the Plan, the Agreement and
this Appendix) which were provided in English language. You accept the terms of
those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe) qui
ont été communiqués en langue anglaise. Vous acceptez les termes en connaissance
de cause.
19




        
        

--------------------------------------------------------------------------------



NOTIFICATIONS
Foreign Asset/Account Reporting Information. French residents holding cash or
securities (including shares of Common Stock) outside of France or maintaining a
foreign bank or brokerage account (including accounts opened or closed during
the tax year) must declare such assets and accounts to the French tax
authorities when filing an annual tax return. Failure to comply could trigger
significant penalties.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event you make
or receive a payment in excess of this amount, you must report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
Foreign Asset/Account Reporting Information. If your acquisition of shares of
Common Stock acquired under the Plan leads to a so-called qualified
participation at any point during the calendar year, you may need to report the
acquisition when you file your tax return for the relevant year. A qualified
participation is attained if (i) the value of the shares of Common Stock
acquired exceeds €150,000 or (ii) in the unlikely event you hold shares of
Common Stock exceeding 10% of the Company’s total Common Stock. However, if the
Common Stock is listed on a recognized U.S. stock exchange and you own less than
1% of the Company, this requirement will not apply to you.
HONG KONG
TERMS AND CONDITIONS
Restriction on Sale of Shares. You agree not to sell any shares of Common Stock
that are issued to you or your heirs prior to the six-month anniversary of the
Date of Grant.
NOTIFICATIONS
Securities Warning: WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the grant. If you have any questions regarding the
contents of this Agreement or the Plan, you should obtain independent
professional advice. Neither the grant of the options nor the issuance of shares
of Common Stock upon exercise constitutes a public offering of securities under
Hong Kong law and is available only to eligible employees and other service
providers of the Company, its Parent or Affiliates. This Agreement, the Plan and
other incidental communication materials distributed in connection with the
options (i) have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and (ii), are intended only for
the personal
20




        
        

--------------------------------------------------------------------------------



use of each eligible employee or other service provider of the Company, its
Parent or Affiliates and may not be distributed to any other person.


IRELAND
NOTIFICATIONS
Director Notification Information. If you are a director, shadow director or
secretary of an Irish Affiliate and have a 1% or more shareholding interest in
the Company, you must notify the Irish Affiliate in writing upon receiving or
disposing of an interest in the Company (e.g., options, shares of Common Stock)
or upon becoming aware of the event giving rise to the notification requirement,
or upon becoming a director, shadow director or secretary if such an interest
exists at that time. This notification requirement also applies with respect to
the interests of a spouse or minor child (whose interests will be attributed to
the director, shadow director or secretary).
ITALY
TERMS AND CONDITIONS
Manner of Exercise. Notwithstanding anything to the contrary in the Grant
Notice, the Agreement or the Plan, due to legal restrictions in Italy, you will
be required to exercise your option using a same-day sale or cashless sell-all
exercise method pursuant to which all shares of Common Stock are sold
immediately upon exercise and you receive the sale proceeds less the exercise
price, Tax-Related Items and any applicable broker fees or commissions. You will
not be entitled to hold any Shares of Common Stock acquired at exercise. The
Company reserves the right to provide additional methods of exercise to you
depending on the development of local law.
Plan Document Acknowledgement. By accepting the option, you acknowledge you have
received a copy of the Plan, the Grant Notice and the Agreement (including this
Appendix) and have reviewed the Plan and the Agreement (including this Appendix)
in their entirety and fully accept all provisions thereof. You further
acknowledge that you have read and expressly approve the Grant Notice and the
following provisions of the Agreement: Section 1: Vesting; Section 3: Method of
Payment; Section 5: Securities Law Compliance; Section 6: Term; Section 7:
Exercise; Section 8: Transferability; Section 9: Option Not a Service Contract;
Section 10: Withholding Obligations; Section 11: Nature of Grant; Section 12: No
Advice Regarding Option Grant; Section 13: Data Privacy; Section 14: Governing
Law/Venue; Section 15: Electronic Delivery and Participation; Section 25:
Amendment, Suspension and Termination; and Section 30: Imposition of Other
Requirements.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (e.g., cash, shares of
Common Stock or options) which
21




        
        

--------------------------------------------------------------------------------



may generate income taxable in Italy are required to report such assets on their
annual tax returns or on a special form if no tax return is due. The same
reporting duties apply to Italian residents who are beneficial owners of the
foreign financial assets pursuant to Italian money laundering provisions, even
if they do not directly hold the foreign asset abroad. You should consult with
your personal legal advisor to ensure compliance with applicable reporting
requirements.
Foreign Asset Tax Information. The value of financial assets held outside of
Italy (including shares of Common Stock acquired under the Plan) by Italian
residents is subject to a foreign asset tax. The taxable amount will be the fair
market value of the financial assets assessed at the end of the calendar year.
KOREA
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts in
June of the immediately following year if the monthly balance of such accounts
exceeds KRW 500 million (or an equivalent amount in foreign currency) on any
month-end date during a calendar year. You are responsible for complying with
this reporting obligation and should consult with your personal tax advisor to
determine how to value your foreign accounts for such purposes and whether you
are required to file a report with respect to such accounts.
Exchange Control Information. If you remit funds out of Korea to pay the
exercise price of the option, the remittance of funds must be confirmed by a
foreign exchange bank in Korea. You may be required to submit the following
supporting documents evidencing the nature of the remittance to the bank
together with the confirmation application: (i) the Agreement, (ii) the Plan,
and (iii) the certificate of your employment. This confirmation is not necessary
if you pay the exercise price through the delivery of irrevocable instructions
to sell the shares of Common Stock obtained upon exercise of the option and to
deliver promptly to the Company an amount of the proceeds of such sale equal to
the aggregate exercise price of the shares of Common Stock being purchased,
because in this case there is no remittance of funds out of Korea.
MEXICO
TERMS AND CONDITIONS
No Entitlement for Claims or Compensation. The following section supplements
Section 11 of the Agreement:
Modification. By accepting your option, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
22




        
        

--------------------------------------------------------------------------------



Policy Statement. The option grant the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at 1266 Kifer Road, Sunnyvale, CA 94086, is
solely responsible for the administration of the Plan, and participation in the
Plan and the grant of your option do not, in any way, establish an employment
relationship between you and the Company since you participating in the Plan on
a wholly commercial basis and the sole employer is Intuitive Surgical, S. De
R.L. De C.V., nor does it establish any rights between you and the Employer.
Plan Document Acknowledgment. By accepting your option, you acknowledge that you
have received copies of the Plan, have reviewed the Plan and the Agreement in
their entirety, and fully understand and accept all provisions of the Plan and
the Agreement.
In addition, you further acknowledge that you have read and specifically and
expressly approve the terms and conditions in Section 11 of the Agreement, in
which the following is clearly described and established: (i) participation in
the Plan does not constitute an acquired right; (ii) the Plan and participation
in the Plan is offered by the Company on a wholly discretionary basis; (iii)
participation in the Plan is voluntary; and (iv) the Company, any Affiliate of
the Company and the Employer are not responsible for any decrease in the value
of the shares of Common Stock acquired upon exercise of your option.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and Affiliates of the Company with respect to any
claim that may arise under the Plan or the Agreement.
Spanish Translation
TÉRMINOS Y CONDICIONES
Sin Derecho a Reclamaciones o Contraprestación. La siguiente sección suplementa
la Sección 11 del Contrato de Opción de Acciones:
Modificación. La aceptación de esta opción significa que usted entiende y
conviene que cualquier modificación al Plan o al Contrato de Opción de Acciones
o la terminación de cualquiera de estos no constituye un cambio o detrimento de
los términos y condiciones de su trabajo.
Declaración de Directrices. El otorgamiento de la opción por la Compañía de
conformidad con el Plan es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificarlo y discontinuarlo en
cualquier momento sin responsabilidad alguna.
La Compañía, con oficinas registradas en 1266 Kifer Road, Sunnyvale, CA 94086,
es únicamente responsable por la administración del Plan, y la participación en
el Plan por usted y
23




        
        

--------------------------------------------------------------------------------



el otorgamiento de la opción a usted no establece, en forma alguna, un relación
de trabajo entre usted y la Compañía, ya que usted participa en el Plan sobre
bases exclusivamente comerciales y el único patrón de usted es Intuitive
Surgical, S. De R.L. De C.V., y el Plan tampoco establece derecho alguno entre
usted y su Patrón.
Reconocimiento del Documento del Plan. La aceptación de su opción significa que
usted reconoce haber recibido copias del Plan, haber revisado el Plan y el
Contrato de Opción de Acciones en su totalidad y que usted entiende y acepta
todas las disposiciones del Plan y el Contrato de Opción de Acciones.
Adicionalmente, usted reconoce asimismo que ha leído y acepta específica y
expresamente los términos y condiciones de la Sección 11 del Contrato de Opción
de Acciones en la que claramente se describe y establece lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan se ofrece por la Compañía de manera totalmente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, cualquier Afiliada de la Compañía y el Patrón no son responsables por
la disminución del valor de las Acciones Comunes adquiridas al momento de
ejercer su opción.
Finalmente, en este acto usted declara que no se reserva acción o derecho alguno
de presentar cualquier reclamación en contra de la Compañía por cualquier
contraprestación o daño como resultado de su participación en el Plan y, por lo
tanto, otorga un finiquito amplio y bastante al Patrón, la Compañía y las
Afiliadas de la Compañía en relación con cualquier reclamación que pueda surgir
de conformidad con el Plan o el Contrato de Opción de Acciones.
NETHERLANDS
No country-specific provisions apply.
NORWAY
No country-specific provisions apply.
SINGAPORE
TERMS AND CONDITIONS
Restriction on Sale and Transferability. You agree that any shares of Common
Stock acquired under the Plan will not be offered for sale in Singapore prior to
the six-month anniversary of the Date of Grant, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chapter 289,
2006 Ed.) (the “SFA”).
Securities Law Information. The grant of the option under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
SFA, on which basis it is exempt from the prospectus and registration
requirements and is not made with a view to the underlying shares of Common
Stock being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
24




        
        

--------------------------------------------------------------------------------



Chief Executive Officer and Director Notification Requirement. If you are the
Chief Executive Officer (“CEO”) or a director (including an alternate,
substitute or shadow director) of a Singapore Affiliate, you must notify the
Singapore Affiliate in writing of an interest (e.g., options, shares of Common
Stock, etc.) in the Company or any Affiliate within two business days of (i)
acquiring or disposing of such interest, (ii) any change in a previously
disclosed interest (e.g., sale of shares of Common Stock), or (iii) becoming the
CEO or a director.


25




        
        

--------------------------------------------------------------------------------



SLOVAK REPUBLIC


No country-specific provisions apply.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. This provision supplements Section 11 of the Agreement:
By accepting the option, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan. You understand that the
Company has unilaterally, gratuitously and discretionally decided to grant
options under the Plan to individuals who may be employees of the Company or of
a Parent or Affiliate throughout the world. This decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not bind the Company or any Parent or Affiliate other than as expressly set
forth in the Agreement. Consequently, you understand that the options are
granted on the assumption and condition that the options and any shares of
Common Stock acquired under the Plan are not part of any employment or service
contract (either with the Company or with any Parent or Affiliate) and shall not
be considered a mandatory benefit or salary for any purpose (including severance
compensation) or any other right whatsoever. Further, you understand and agree
that, unless otherwise expressly provided for by the Company or set forth in the
Plan or the Agreement, the option will be cancelled without entitlement to any
shares of Common Stock underlying the option if you incur a Termination of
Service for any reason, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without good cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985.
In addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that, should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of, or right to, the
option shall be null and void.
NOTIFICATIONS
Exchange Control Information. You must declare the acquisition, ownership and
disposition of shares of Common Stock to the Dirección General de Comercio e
Inversiones of the Ministry of Economy and Competitiveness (the “DGCI”) on a
Form D-6. Generally, the declaration must be made in January for shares of
Common Stock owned as of December 31 of the prior year and/or shares of Common
Stock acquired or disposed of during the prior year; however, if the value of
the shares of Common Stock acquired or disposed of or the amount of the sale
proceeds exceeds €1,502,530 (or if you hold 10% or more of the share capital of
the Company), the declaration must be filed within one month of the acquisition
or disposition, as applicable.
26




        
        

--------------------------------------------------------------------------------



In addition, you may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including shares of Common Stock acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of shares of
Common Stock made pursuant to the Plan), depending on the balances in such
accounts together with the value of such instruments as of December 31 of the
relevant year, or the volume of transactions with non-Spanish residents during
the relevant year.
Securities Law Information. The option grant described in the Agreement does not
qualify under Spanish regulations as a security. No “offer of securities to the
public,” as defined under Spanish law, has taken place or will take place in the
Spanish territory in connection with the grant of the option. The Agreement has
not been, nor will it be, registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering or prospectus.
Foreign Asset/Account Reporting Information. To the extent you hold rights or
assets (e.g., cash or shares of Common Stock held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset as of December 31 each year (or at any time during the year in which you
sell or dispose of such rights or assets), you are required to report
information on such rights and assets on his or her tax return for such year.
After such rights or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000. You should consult with your
personal tax advisor to ensure compliance with applicable reporting
requirements.
SWEDEN


TERMS AND CONDITIONS


Tax Withholding. This provision supplements Section 10 of the Agreement:


Without limiting the Company’s and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 10 of the
Agreement, in accepting the option, you authorize the Company and/or the
Employer to sell or withhold shares of Common Stock otherwise deliverable to you
upon exercise to satisfy Tax-Related Items, regardless of whether the Company
and/or the Employer have an obligation to withhold such Tax-Related Items.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. Neither the Agreement nor any materials relating to
the options (i) constitutes a prospectus according to articles 35 et seq. of the
Swiss Federal Act on Financial Services (“FinSA”), (ii) may be publicly
distributed or otherwise made publicly available in Switzerland to any person
other than an employee of the Company, or (iii) has been or will be filed with,
approved or supervised by any Swiss reviewing body according to article 51 of
FinSA
27




        
        

--------------------------------------------------------------------------------



or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority (FINMA).
28




        
        

--------------------------------------------------------------------------------



TAIWAN


NOTIFICATIONS
Securities Law Information. The offer of participation in the Plan is available
only for employees or service providers of the Company and any Parent or
Affiliate. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.


Exchange Control Information. The acquisition or conversion of foreign currency
and the remittance of such amounts (including proceeds from the sale of shares
of Common Stock) to Taiwan may trigger certain annual or periodic exchange
control reporting. If the transaction amount is TWD500,000 or more in a single
transaction, you may be required to submit a Foreign Exchange Transaction Form
and provide supporting documentation to the satisfaction of the remitting bank.
You should consult your personal legal advisor to ensure compliance with
applicable exchange control laws in Taiwan.




UNITED KINGDOM
TERMS AND CONDITIONS
Withholding Obligations. The following provision supplements Section 10 of the
Agreement:
Without limitation to Section 10 of the Agreement, you hereby agree that you are
liable for any Tax-Related Items related to your participation in the Plan and
hereby covenant to pay such Tax-Related Items, as and when requested by the
Company or (if different) the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority).  You also
hereby agree to indemnify and keep indemnified the Company and (if different)
the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on your behalf.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you
understand that the foregoing provision will not apply. Instead, any Tax-Related
Items not collected or paid may constitute a benefit to you on which additional
income tax and National Insurance Contributions (“NICs”) may be payable. You
understand that you will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company and/or the Employer (as appropriate) the amount of
any employee NICs due on this additional benefit, which can be recovered by any
means set out in the Agreement.




29




        
        